Citation Nr: 0308597	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  98-12 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to April 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
post-traumatic stress disorder.

The veteran testified at a local hearing before the RO in 
June 2000 and testified before the undersigned Acting 
Veterans Law Judge at a travel Board hearing in December 
2002.  Transcripts of these hearings have been associated 
with the claims file.

The Board notes that at the December 2002 hearing before the 
undersigned, the veteran provided testimony as to his 
peripheral neuropathy.  In June 2002, the RO granted service 
connection for diabetes mellitus with neuropathy and assigned 
a 20 percent evaluation, effective November 21, 2000.  If the 
veteran disagrees with the RO's determination, he should 
submit a notice of disagreement to the RO.

Additionally, the Board notes that at the December 2002 
hearing before the undersigned, the veteran appeared to 
reasonably raise a claim for service connection for 
impotence/erectile dysfunction, claimed as secondary to his 
service-connected diabetes mellitus.  As this claim has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has a current diagnosis of post-traumatic 
stress disorder.

2.  The veteran's current diagnosis of post-traumatic stress 
disorder has been linked to an in-service stressor.

3.  Credible supporting evidence of the claimed in-service 
stressor is of record.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

II.  Factual Background

The veteran's Form DD-214 indicates that the veteran was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal, 2 O/S Bars, and 
the Army Commendation Medal.  The form also indicates that 
the veteran served in Vietnam from May 1969 to May 1970.

The veteran's service personnel records indicate that the 
veteran served in Vietnam from March 1969 to March 1970 as a 
vehicle driver in the SO #203 Hgs, 3rd Battalion, 7th Infantry 
Division, 199th Infantry Brigade, USARPAC.

A February 1970 daily log from the 3rd Battalion, 7th Infantry 
Division, 199th Brigade, indicated that the unit came under 
rocket fire and that two buildings were destroyed, four 
buildings were damaged, one truck was destroyed, one civilian 
was killed in action, and three wounded in action.

A November 1996 VA medical certificate indicated that the 
veteran was seen for an anxiety disorder, and that he had a 
history of anxiety attacks for the past eight years.  He was 
diagnosed with anxiety disorder and referred to the mental 
health clinic.

A November 1996 social work report indicates that the veteran 
reported that he "all of a sudden" started having anxiety 
attacks, and that in the past sis months, he had been to the 
emergency room between 11 and 13 times.  The social worker 
noted that the veteran reported that when he was discharged 
from service, he would have anxiety attacks approximately 
once a year, but that currently he was at the point where he 
could not drive and where he had bad dreams.  The social 
worker further noted that the veteran was a non-service-
connected combat Vietnam veteran with no previous records of 
treatment at that facility.  She stated that the veteran 
indicated that he experienced tremors and shortness of breath 
when he had an anxiety attack, and that the attacks had 
intensified in frequency within the prior six months.  The 
veteran reported that he had been treated by two private 
physicians, who both prescribed Xanax and encouraged the 
veteran to seek psychiatric care.  He also stated that he 
sought assistance at a community mental health clinic, where 
he was prescribed Prozac, which left him feeling heavily 
sedated.  The social worker stated that the veteran denied 
any disturbances in appetite, an inability to maintain steady 
employment, or an interruption in his ability to drive for 
fear of having an attack, but that the veteran reported that 
he had dreams about war and combat with the Chinese, but 
denied having any recently.

A December 1996 VA outpatient treatment report shows that the 
veteran complained of panic attacks and nightmares, and 
related several experiences from his time in Vietnam, 
including losing comrades and being fired on.  The veteran 
related many periods of depression and indicated that he 
thought a lot about his Vietnam experiences and had trouble 
getting those experiences off of his mind.  The examiner 
noted that the veteran had exaggerated startle response.  The 
veteran reported that he had nightmares with Vietnam content 
and had a history of night terrors.  The veteran also 
reported that he had nightmares for eight years after 
returning from Vietnam, but that the nightmares had then 
stopped until the prior year, when they became much more 
frequent.  He further reported that panic attacks prevented 
him from driving, and that he had had several jobs which he 
had lost due to irritability.  The examiner stated that the 
veteran was alert and oriented.  He stated that the veteran's 
remote and recent memory were grossly intact and that he had 
no abnormal movements.  The examiner noted the veteran's mood 
was nervous and depressed, and that he had occasional 
suicidal ideations but no intent or plan because of his 
children and wife.  He entered diagnoses of post-traumatic 
stress disorder due to Vietnam experiences and panic 
disorder, and referred the veteran for further evaluation and 
treatment "since it seems clear that the patient has 
symptoms of post-traumatic stress disorder due to Vietnam 
experiences."

A March 1997 VA examination report shows that the veteran 
reported he had been working part-time in construction and 
noted that the onset of symptoms of post-traumatic stress 
disorder had occurred approximately two years prior.  The 
veteran reported that he had had panic attacks since 1973, 
which he described as tremors.  He stated that he had 
nightmares now and then and that he would wake up in a state 
of panic.  The veteran noted that he did not have flashbacks, 
but that he had a very short temper.  He stated that for the 
last 20 years he felt as if he were about to lose control, 
and he indicated that he had a history of assaulting someone 
about 15 years prior.  He added that he had never been 
hospitalized for post-traumatic stress disorder and had never 
attempted suicide, but that he had thought about it several 
times in the past.

The examiner noted that the veteran appeared older than his 
stated age, with good personal hygiene, no abnormal 
movements, and fluent speech.  He noted that affect was 
somewhat constricted, blunted, and with a nervous and 
depressed mood.  The examiner stated that the veteran denied 
auditory or visual hallucinations, but that he had had 
thoughts of suicide in the past, and homicide, but not at the 
present time.  He noted that the veteran reported that he had 
been paranoid previously, thinking people were after him, but 
he had not been having those thoughts lately.  The examiner 
stated that the veteran's memory was good for recent events.  
He entered diagnoses of post-traumatic stress disorder, 
chronic and severe, panic attacks with agoraphobia, chronic 
and severe, problems related to the social environment, some 
marital problems, and psychosocial problems with combat 
experiences.  

In a November 1997 statement, the veteran indicated that 13 
days before leaving Vietnam, he was attacked by rockets 50 
feet from his position, and that several people were hurt or 
killed.

In a May 2000 letter, a retired commanding officer stated 
that the veteran had served under him in Vietnam, and that he 
recalled that the veteran's assignment and responsibility was 
in supply and as a truck driver, and that he was responsible 
for moving vital supplies and line troops on a daily basis to 
and from fire support bases.  The officer explained that fire 
support bases were the "central blood lines" to the combat 
troops operating in the field.  The officer noted that these 
bases were the prime and most opportunistic targets of the 
enemy, because they were "sitting ducks" for enemy 
assaults.  The officer also stated that the personnel 
transporting the troops to and from these bases were 
vulnerable and constantly subject to attack by land mines, 
ambush, and sniper fire.

In a June 2000 local hearing before the RO, the veteran 
testified that he was stationed in a rear base camp when he 
was in Vietnam, and that while there he was a truck driver 
and ran supplies and ammunition back and forth to the forward 
base camps and troops.  He stated that he also pulled guard 
duty at the forward base camps at night.  He stated that he 
would drive by himself from some of the base camps, which 
took 30 or 40 minutes, and that he made the trip one to four 
times per day.  The veteran stated that at the rear base 
camp, one of the U.S. servicemen threw three grenades into a 
crowd of fellow servicemen, and that four men were hurt, and 
one was killed.

In a July 2000 statement, the veteran indicated that when he 
had only 13 days left in Vietnam, he was sent back to the 
rear base camp and rockets started coming in and he ran for 
the bunker.  He stated that the last rocket exploded about 90 
feet from his bunker.

In December 2002, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  He stated 
that he was a truck driver in Vietnam, which required driving 
through hostile areas at times.  The veteran reported he had 
nightmares regularly and felt constantly tortured by his 
experiences in Vietnam.  He noted he had trouble sleeping on 
a regular basis.  

III.  Criteria & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2002).  

The three elements required to show service connection for 
post-traumatic stress disorder are: (1) medical evidence 
diagnosing post-traumatic stress disorder, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2002).  [While the Board notes that the version 
of the law in effect at the time the veteran initially filed 
his claim for service connection for post-traumatic stress 
disorder required a "clear" diagnosis of post-traumatic 
stress disorder, that requirement has since been eliminated; 
as the current version is more favorable to the veteran, it 
will be considered in the adjudication of his claim. See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).]

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, to 
include the testimony that the veteran provided before the 
undersigned, the Board finds that the evidence supports a 
grant of service connection for post-traumatic stress 
disorder.

The Board notes that the veteran has brought forth competent 
evidence of a current diagnosis of post-traumatic stress 
disorder, which has been attributed to his "Vietnam 
experiences," as reported in the December 1996 VA outpatient 
treatment report.  The veteran has reported an in-service 
stressor of coming under rocket attack while at his unit's 
camp in Vietnam, about 13 days before he was to leave 
Vietnam.  The February 1970 daily log from the 3rd Battalion, 
7th Infantry Division, 199th Brigade, indicates that the unit 
came under rocket fire and that buildings were destroyed and 
people were killed.  The service records confirm that the 
veteran served in Vietnam in February 1970 in the 
3rd Battalion, 7th Infantry Division, 199th Brigade.  In 
addition, the daily log shows that the rocket attack occurred 
approximately 13 days before the veteran left Vietnam.  Thus, 
the Board finds that there is credible evidence corroborating 
that the claimed in-service stressor.

Based on the foregoing, the Board finds that the veteran has 
met the qualifications for an award of service connection for 
post-traumatic stress disorder.  


ORDER

Service connection for post-traumatic stress disorder is 
granted.



___________________________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

